Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 7-19-22 are acknowledged.

Claims 1, 3, 5, 7-9 and 11-13 are pending and under examination as they read on treating the species of autoimmune disease which is “ulcerative colitis.”

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3, 5, 7-9 and 11-13 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As set forth in the prior office action, the instant specification discloses key features of the biology of LAG-3 and how this could be useful in a therapeutic setting in the background to the invention on pages 1-2. 

For example, the specification discloses:

“…in humans, LAG-3 is expressed on a sub-population (1-10%) of CD4+ CD25+ FoxP3+ Tregs in healthy human blood. This population appears to be functionally suppressive in vitro by cell contact and IL10 dependent mechanisms and therefore may represent a population of recently activated natural or induced Tregs [Camisaschi C, casati C, Rini F et al. (2010).”

“Depletion of LAG-3+ T cells may be used to treat or prevent T cell driven immuno-inflammatory disorders. In auto-immune diseases where the majority of auto-reactive cells are chronically activated by self antigens at the disease site and/or re-circulate in the periphery, a short course of a depleting antigen binding protein may selectively deplete this auto-immune T cell repertoire providing long term remission. The precedence for this approach has been demonstrated with the pan-lymphocyte depleting antibody Campath…Due to the more selective expression of LAG-3 compared with CD52, the target for Campath™, the impact on the naive and resting memory T cell and natural Tregs repertoire should be reduced. This is expected to lead to an improved therapeutic index, maintaining efficacy, but with reduced risk of infection and malignancy as well as onset of auto-immunity associated with campath…”

“…in a baboon tuberculin skin challenge model, the LAG-3 targeting chimeric antibody IMP731 mediated depletion of LAG-3+ T-cells, both in the periphery and at the skin challenge site, resulting in a reduction in the tuberculin skin challenge response (Poirier N et al. (2011), Clin Exp Immunol 164: 265-74). In a further study, a LAG-3 polyclonal antibody depleted LAG-3+ infiltrating T-cells from a rat cardiac allograft and prolonged the survival of these grafts (Haudebourg T et al. (2007), Transplantation 84: 1500-1506).”

The final paragraph of the Background of the Invention concludes:

“There exists a need in the art for antigen binding proteins, particularly humanized antibodies, that bind LAG-3 and cause deletion of LAG-3+ activated T cells, and which may have use in the treatment of auto-immune diseases, such as psoriasis, Crohn's disease, rheumatoid arthritis, primary biliary cirrhosis, systemic lupus erythematosus (SLE), Sjogren's syndrome, multiple sclerosis, ulcerative colitis and autoimmune hepatitis; infectious diseases, allergic diseases and cancer.”

The instant specification does not provide working examples demonstrating that depleting LAG-3 expressing cells with an antibody comprising the light chain CDRs of SEQ ID NO: 5 and with the heavy chain CDRs of SEQ ID NO: 10 can successfully treat an autoimmune disease, such as ulcerative colitis, in an animal model.  Moreover, the instant specification does not demonstrate that the antibody of the instant claims is capable of antagonizing the binding of MHC class II to LAG-3.

While the work of Poirier et al. (Clinical and Experimental Immunology, 164: 265–274, 2011, cited on an IDS and discussed at page 2, 1st full paragraph of the specification) suggested depleting LAG-3 expressing cells with an antibody could reduce skin inflammation in a tuberculin-induced delayed-type hypersensitivity model in the baboon, the immune response to intradermal injection of tuberculin is not an art-recognized model of autoimmunity in general, or the specific species of autoimmune disease which is ulcerative colitis.  At best, this work suggests depleting anti-LAG-3 antibodies may interfere with some T-cell mediated immune responses to some antigens – and perhaps some immune responses in the context of autoimmune diseases may be susceptible to inhibition by depleting ant-LAG-3 antibody as well.  

However, as also acknowledged by Poirier, “LAG-3 is expressed by activated Tregs
[13] and potentially other Treg types [14] and participates in the suppressive function of Tregs [15,25]). Therefore, depleting anti-LAG-3 antibodies might also oppose the development of immune regulation.”

In the instance of reducing skin inflammation in a baboon tuberculin-induced delayed-type hypersensitivity model as performed by Poirier, the overall effect of depleting anti-LAG-3 was immunosuppressive (as described on page 273, left col., 1st full paragraph).  Notably, in this same paragraph Poirier speculates that the durable effect of lower dose depleting anti-LAG-3 (as compared to higher dose anti-LAG-3) might be due to the lower dose having a differentially greater effect on activated conventional antigen-specific T cells as opposed to Treg cells.

When the above is taken together along with other teachings in the prior art the skilled artisan would need to resort to undue experimentation to discovery which autoimmune disease / which depleting anti-LAG-3 dosing conditions, if any, allow for the practice of the claimed method.

For example, Bettini et al. (J Immunol 2011; 187:3493-3498, 2011, cited on IDS) teaches a blocking anti-LAG-3 antibody accelerated disease development in a model of autoimmune type I diabetes based on the NOD mouse (see page 3494, col. bridging paragraph).  Notably this effect was seen even when mice were first administered the antibody at seven weeks of age when the mice are already insulitic and prediabetic, suggesting that LAG-3 blockade is capable of accelerating an ongoing autoimmune response.

Bettini concludes, “Our study suggests that further analysis of the role of LAG-3 in modulating autoimmunity is warranted, particularly given that linkage analysis has suggested that single nucleotide polymorphisms in the LAG3 locus may confer susceptibility to multiple sclerosis in human patients (25). Furthermore, the therapeutic enhancement of LAG-3 activity, perhaps via agonistic mAbs, warrants further investigation as a treatment for T1D.” (see page 3497, last paragraph).
 
As another example, Herwijnen et al. (Proc Natl Acad Sci U S A. 2012 Aug 28;109(35):14134-9, 2012, cited on an IDS) teaches adoptively transferred LAG3+ Tregs are especially potent suppressors of a murine model of rheumatoid arthritis (see pages 14135 and 14137, right cols., 1st full paragraphs of each).  From this the skilled artisan would understand that even if LAG-3 is expressed on only fraction of human Tregs as described by the instant specification, this fraction may have an outsized role in countering autoimmunity in some patients.

Notably, Hanai et al. (Molecular Immunology 54 (2013) 173– 180, of record) teaches Treg cells are decreased in ulcerative colitis as compared with healthy volunteers, and shows that Leukocytapheresis (LCAP), induces an increase in the ratio of Tregs / CD4+ T cells in patient responsive to LCAP treatment (see Abstract, penultimate to last paragraphs of Discussion).

Hanai concludes:

“These significant changes in T cell subtypes observed only in responders suggests the following therapeutic mechanism of LCAP treatment. Step 1: The first LCAP treatment targets resting Treg cells.  Step 2: These resting Treg cells are activated and differentiated into activated Treg cells.  Step 3: The resulting activated Treg cells exert antiinflammatory activity in UC.”

“A significant increase in resting Treg cells, which would indicate the normalization of the immune inbalance, was seen in responders before and after the first LCAP session.”

(see page 178, left col., 1st full paragraph and page 178-79, page bridging paragraph).

Thus, the ordinarily skilled artisan considering attempting to treat any given autoimmune disease, especially so an autoimmune disease where a deficiency of Tregs is involved in pathology, like ulcerative colitis as described by Hanai, would be quite uncertain about their ability to do so in the absence of undue experimentation to determine the particular clinical conditions, if any, will allow for successful treatment with an antibody that depletes LAG-expressing cells. 

In conclusion, given the apparent role of LAG+ Tregs in suppressing some autoimmune diseases, the skilled artisan would need to resort to undue experimentation to discovery which autoimmune disease / which depleting anti-LAG-3 dosing conditions, if any, allow for the practice of the claimed method.

In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially call for trial and error by the skilled artisan to begin discovering how to practice the claimed invention without assisting the skilled artisan in such an endeavor, which is insufficient to constitute adequate enablement.

As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”. Further, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

The instant specification is not enabling because the skilled artisan cannot follow the guidance presented therein to practice the claims without first making a substantial inventive contribution, which is hardly a matter of routine experimentation.

Applicant’s argument

Applicant argues the rejection of record should be withdrawn “in view of the amendments.”

Applicant’s argument has been considered but has not been found convincing essentially for the reasons of record set forth in the prior office action which are repeated above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644